DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 12 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/717,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 11, 14, 15, and 17-21 under 35 U.S.C. 103 as being unpatentable over CN ‘781 in view of St. John is withdrawn in view of Applicant’s amendments to independent claims 11 and 17.

The rejection of claims 1, 4, 5, 7-11, and 14-21 under 35 U.S.C. 103 as being unpatentable over CN ‘781 in view of St. John and further in view of Allison is withdrawn in view of Applicant’s amendments to independent claims 1, 11, and 17.  

The rejection of claims 1, 4-11, and 14-21 under 35 U.S.C. 103 as being unpatentable over CN ‘781 in view of St. John further in view of Allison and Bui is withdrawn in view of Applicant’s amendments to independent claims 1, 11, and 17.  

The provisional rejection of claims 1 and 3-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717,135 is withdrawn in view of Applicant’s Terminal Disclaimer filed 21 July 2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is CN ‘781 (CN 108451781 A, cited by Applicant in IDS filed 09 June 2020) in view of St. John et al. (“St. John”, US 2009/0181071).  The inventions of CN ‘781 and St. John are delineated in the previous Office action (see pages 2-4 of Office action mailed 13 April 2021) and incorporated herein by reference.  Applicant’s data in the specification demonstrates unexpectedly improved properties for the compositions instantly claimed, wherein the amount of additional microcrystalline wax is from 5 to about 10% by weight of the personal care composition, and wherein the microcrystalline wax has a needle penetration at 25C of from about 35 to about 75 dmm (i.e., the amount and property range instantly claimed) compared to a microcrystalline wax having a needle penetration at 25C of from about 14 to about 19 dmm (i.e., within the range taught by St. John, but outside the range instantly claimed).  Therefore, the data presented is sufficient to overcome the prima facie case of obviousness.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611